DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 4/19/2022 is acknowledged. Claims 11-20 are withdrawn from further consideration as being drawn to a nonelected invention. Accordingly, claims 1-10 have been examined herein. 
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on 9/26/2019, 11/22/2021 and 3/22/2022 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
3. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 3 requires a “substrate transfer station”. However, “substrate transfer station” does not appear in the specification. 
Claim Objections
4. Claims 7 and 9 are objected to because of the following informalities: 
Claim 7, “captures an entirety the lower surface” should read “captures an entirety of the lower surface”
Claim 9, “that captures an entirety the lower surface” should read “that captures an entirety of the lower surface”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim language recites “comprising a substrate transfer station”. However, “substrate transfer station” does not appear in the specification. It is not precisely clear if this phrase is meant to reference the transfer device 118 or the load cup 110. As best understood by the examiner, for the purposes of examination, it is being understood that “substrate transfer station” is referencing the load cup 110.
Claims 4-6 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McReynolds et al (US PGPUB 20120021671), hereinafter McReynolds, in view of Mavliev et al. (US PGPUB 20070099545), hereinafter Mavliev.
Regarding claim 1, McReynolds teaches a polishing apparatus (fig. 1, polishing system 100), comprising: 
a polishing station (fig. 1, polishing stations 110a-110c); 
a carrier head (fig. 2, carrier head 165D) to hold a substrate in contact with a polishing pad at the polishing station (paragraph 0033), the carrier head including a retaining ring (fig. 2, retaining ring 230); 
a monitoring device 162 including a sensor 335 (fig. 5B) which may be an optical sensor, an eddy current sensor, an ultrasonic sensor, or other suitable sensing device [0046], wherein the sensor 335 transmits metrics of the retaining ring to the controller [0046] in order to determine lifetime and replacement of the retaining ring; and 
a controller (McReynolds teaches a controller in communication with the sensor 335 [0046]).  
McReynolds may not explicitly teach a camera positioned to capture an image of a lower surface of the retaining ring when the carrier head moves away from the polishing pad and a controller configured to perform an image processing algorithm on the image to determine whether the retaining ring is damaged. 
However, Mavliev teaches a cmp apparatus having a carrier head 22 (fig. 3) and a characterization tool 150 in the form of a camera for optically inspecting the polishing pad for surface defects, pad flatness or pad surface feature quality [0040]. A computer 132 is configured to record and save images from the camera and is also configured to process images captured by the camera and determine when irregularities on the polishing pad require pad removal or treatment. The computer can then send a warning to an operator, indicating that the polishing pad needs to be replaced [0053]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified McReynolds to incorporate the teachings of Mavliev to provide a polishing apparatus including a camera positioned to capture an image of a lower surface of the retaining ring when the carrier head moves away from the polishing pad and a controller configured to perform an image processing algorithm on the image to determine whether the retaining ring is damaged. Specifically, it would have been obvious to replace McReynolds’ sensor 335 with Mavliev’s camera and to position the camera in a similar configuration such that it is positioned to capture an image of a lower surface of the retaining ring. Additionally, it would have been obvious to allow the camera to communicate with the controller in order for the controller to process the images taken by the camera and determine when irregularities on the retaining ring require replacement or treatment. Doing so would have been a simple substitution for one known optical detection device for another known optical detection device in order to arrive at the predictable results of monitoring the retaining ring for defects/wear in order to monitor lifetime and replacement of the retaining ring. Additionally, doing so would allow the device to function as intended. 
McReynolds in view of Mavliev teaches a camera positioned to capture an image of a lower surface of the retaining ring (McReynolds was modified to incorporate Mavliev’s camera which is configured to capture an image of a lower surface of the retaining ring) when the carrier head moves away from the polishing pad (McReynolds in view of Mavliev teaches the camera captures an image when the carrier head is at the transfer station 120. Therefore, McReynolds as modified teaches the camera captures an image of the retaining ring when the carrier head moves away from the polishing pad) and a controller configured to perform an image processing algorithm on the image to determine whether the retaining ring is damaged (McReynolds, as modified, teaches a controller configured to process the image from the camera in order to determine when irregularities on the retaining ring require replacement or treatment).
Regarding claim 3, McReynolds in view of Mavliev teaches the claimed invention as rejected above in claim 1. Additionally, McReynolds in view of Mavliev teaches comprising a substrate transfer station (transfer station 120) to load and/or unload the substrate from the carrier head [0031], wherein the carrier head is movable between the polishing station and the transfer station (paragraph 0028, fig. 1).  
Regarding claim 4, McReynolds in view of Mavliev teaches the claimed invention as rejected above in claim 3. Additionally, McReynolds in view of Mavliev teaches wherein the camera is positioned to capture the image of the lower surface of the retaining ring as the carrier head moves between the polishing station and the transfer station (McReynolds, as modified, teaches the camera captures images of the lower surface of the retaining ring when the carrier head is at the load cup 160. Because the carrier head rotates in the direction of arrow B (fig. 1), McReynolds teaches wherein the camera is positioned to capture the image of the lower surface of the retaining ring as the carrier head moves between the polishing station and the transfer station).  
Regarding claim 5, McReynolds in view of Mavliev teaches the claimed invention as rejected above in claim 3. Additionally, McReynolds in view of Mavliev teaches wherein the camera is positioned adjacent a platen in the polishing station (McReynolds as modified, teaches the polishing surface comprises the upper surface of the pad assembly disposed on a rotatable platen [0027]. The term adjacent does not require any specific spatial relationship. Therefore, McReynolds, as modified, teaches wherein the camera is positioned adjacent a platen in the polishing station).
Regarding claim 6, McReynolds in view of Mavliev teaches the claimed invention as rejected above in claim 3. Additionally, McReynolds in view of Mavliev teaches wherein the camera is positioned adjacent the substrate transfer station (fig. 5b, the term adjacent does not require any specific spatial relationship. Therefore, McReynolds, as modified, teaches wherein the camera is positioned adjacent the substrate transfer station).  
Regarding claim 8, McReynolds in view of Mavliev teaches the claimed invention as rejected above in claim 1. Additionally, McReynolds in view of Mavliev teaches wherein the camera is configured to take multiple images of the lower surface of the retaining ring as the carrier head moves (McReynolds further teaches the carrier head 165D may be rotated at a predetermined rotational velocity to provide sensing at multiple locations of the retaining ring 230 [0046]. It would have been obvious to rotate the carrier head at a predetermined rotational velocity and configure the camera to take multiple images of the lower surface of the retaining ring as the carrier head moves. Doing so would allow the entire lower surface of the retaining ring to be inspected for defects. Additionally, doing so would allow the device to function as intended.).  
Regarding claim 10, McReynolds in view of Mavliev teaches the claimed invention as rejected above in claim 1. McReynolds in view of Mavliev may not explicitly teach wherein the controller is configured to generate an alert to an operator if the controller detects that the retaining ring is damaged.
However, Mavliev teaches a computer 132 is configured to record and save images from the camera and is also configured to process images captured by the camera and determine when irregularities on the polishing pad require pad removal or treatment. The computer can then send a warning to an operator, indicating that the polishing pad needs to be replaced [0053]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified McReynolds in view of Mavliev to incorporate the warning function of the computer. Specifically, it would have been obvious for the controller to generate an alert to an operator if the controller detects that the retaining ring is damaged or needs to be replaced. Doing so would allow the operator to become aware of the state of the retaining ring and replace the retaining ring in order to promote uniform processing of the wafer. Additionally, doing so would allow the device to function as intended and allow the retaining ring to be replaced when needed. 
 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McReynolds et al (US PGPUB 20120021671), hereinafter McReynolds, in view of Mavliev et al. (US PGPUB 20070099545), hereinafter Mavliev, as applied to claim 1 above, and further in view of Bhaskar et al. (US Patent 10360477), hereinafter Bhaskar.
Regarding claim 2, McReynolds in view of Mavliev teaches the claimed invention as rejected above in claim 1. McReynolds in view of Mavliev may not explicitly teach wherein the image processing algorithm comprises a trained machine learning algorithm.  
However, Bhaskar teaches accelerating semiconductor related computations using learning based models. Specifically, Bhaskar teaches in one embodiment, the computer subsystem(s) are configured for training the learning based model with results generated from one or more non-learning based algorithms, and the training is performed before the one or more first functions are performed by the learning based model. In this manner, the computer subsystem(s) may train the learning based model before the model performs the one or more first functions, and the one or more first functions may be performed with a trained learning based model. For example, the embodiments described herein may use a slower conventional algorithm to be the teacher method used during training of the faster learning based model (so human intervention is not necessary to annotate events). The slower conventional algorithm may be any currently used algorithm such as a non-learning based algorithm that is used to perform one or more functions, e.g., defect detection, classification, verification, etc. The results of the slower conventional algorithm that are used to train the faster learning based model may be selected based on the one or more first functions. For example, if the one or more first functions include defect detection, then the non-learning based algorithm(s) may include a conventional defect detection algorithm. In contrast, if the one or more first functions include defect classification, then the non-learning based algorithm(s) may include a conventional defect classification algorithm. The learning based model may be trained by the pre-existing slow algorithm(s) with the full parallel systems (col. 16, lines 1-27). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified McReynolds in view of Mavliev to incorporate the teachings of Bhaskar to provide wherein the image processing algorithm comprises a trained machine learning algorithm. Specifically, it would have been obvious to incorporate a trained machine learning algorithm which is trained by the current defect identification algorithm performed by the controller when processing the images. Doing so would accelerate the computations and decisions made by the processor in order to arrive at the decision to replace the retaining ring quicker, which would aid in decreasing the downtime of the polishing apparatus. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McReynolds et al (US PGPUB 20120021671), hereinafter McReynolds, in view of Mavliev et al. (US PGPUB 20070099545), hereinafter Mavliev, as applied to claim 8 above, and further in view of Athreya et al. (US Patent 11228709), hereinafter Athreya. 
Regarding claim 9, McReynolds in view of Mavliev teaches the claimed invention as rejected above in claim 8. Additionally, McReynolds in view of Mavliev teaches data representative of wear of the retaining ring may be sent to the controller and the controller may be in communication with a monitor to display the data for a user [0037]. McReynolds in view of Mavliev may not explicitly teach wherein the controller is configured to stitch the multiple images into a single image that captures an entirety the lower surface of the retaining ring.  
However, Athreya teaches a technique of stitching images together. Specifically, Athreya teaches a processor may communicate with a plurality of cameras and the processor is programmed to stitch a plurality of images together to construct a single image (col. 3, lines 27-36). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified McReynolds in view of Mavliev to incorporate the teaching of Athreya to provide a single image of the entirety of the lower surface of the retaining ring created by the processor, wherein the processor stitches the multiple images of the lower surface of the retaining ring together into a single image, wherein the stitched image is displayed on the monitor for the user to reference. Stitching the plurality of images into a single image would allow the user to easily reference the data displayed on the monitor and identify if the retaining ring needs to be treated or replaced.  
Allowable Subject Matter
7. Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, McReynolds et al (US PGPUB 20120021671), hereinafter McReynolds, in view of Mavliev et al. (US PGPUB 20070099545), hereinafter Mavliev, is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the field of view of the camera that captures an entirety of the lower surface of the retaining ring in a single image as particularly claimed in combination with all other elements of claim 1. 
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Namiki et al. (US PGPUB 20150273650) teaches a polishing device and polishing method with multiple embodiments having sensors directed at the retaining ring. 
Chen et al. (US Patent 6390908) teaches how to determine when to replace a retaining ring used in substrate polishing operations including a monitoring system 92. 
Chen et al. (US Patent 6923709) teaches a chemical mechanical polishing apparatus having a measuring device for measuring a guide ring
Chen et al. (US PGPUB 20130203321) teaches a polishing system similar to the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./             Examiner, Art Unit 3723       

/MONICA S CARTER/             Supervisory Patent Examiner, Art Unit 3723